1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTONIO DIAZ,                      CASE NO. CV 18-1888 SS

12                   Plaintiff,

13        v.
                                        MEMORANDUM DECISION AND ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                   Defendant.

17

18                                     I.

19                                INTRODUCTION

20
21         Antonio Diaz (“Plaintiff”) brings this action seeking to

22   overturn the decision of the Acting Commissioner of Social Security

23   (the “Commissioner” or “Agency”) denying his applications for

24   Disability Income Benefits (“DIB”) and Supplemental Security Income

25   (“SSI”).   The parties consented pursuant to 28 U.S.C. § 636(c) to

26   the jurisdiction of the undersigned United States Magistrate Judge.
27   (Dkt. Nos. 11-13).    For the reasons stated below, the decision of

28
1    the Commissioner is REVERSED, and this case is REMANDED for further

2    administrative proceedings consistent with this decision.

3

4                                                   II.

5                   THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

6

7           To    qualify      for        disability           benefits,     a    claimant        must

8    demonstrate a medically determinable physical or mental impairment

9    that prevents the claimant from engaging in substantial gainful

10   activity and that is expected to result in death or to last for a

11   continuous period of at least twelve months.                           Reddick v. Chater,

12   157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)).

13   The impairment must render the claimant incapable of performing

14   work    previously        performed       or        any    other   substantial            gainful

15   employment that exists in the national economy.                         Tackett v. Apfel,

16   180    F.3d    1094,          1098    (9th     Cir.        1999)      (citing        42   U.S.C.

17   § 423(d)(2)(A)).

18

19          To    decide      if     a    claimant        is    entitled     to    benefits,       an

20   Administrative Law Judge (“ALJ”) conducts a five-step inquiry.                                 20
21   C.F.R. §§ 404.1520, 416.920.                 The steps are:

22

23          (1)    Is the claimant presently engaged in substantial gainful

24                 activity?        If so, the claimant is found not disabled.                      If

25                 not, proceed to step two.

26          (2)    Is   the    claimant’s         impairment        severe?          If    not,    the
27                 claimant is found not disabled.                   If so, proceed to step

28                 three.

                                                     2
1           (3)    Does the claimant’s impairment meet or equal one of the

2                  specific impairments described in 20 C.F.R. Part 404,

3                  Subpart P, Appendix 1?           If so, the claimant is found

4                  disabled.   If not, proceed to step four.

5           (4)    Is the claimant capable of performing his past work? If

6                  so, the claimant is found not disabled.               If not, proceed

7                  to step five.

8           (5)    Is the claimant able to do any other work?                  If not, the

9                  claimant is found disabled.        If so, the claimant is found

10                 not disabled.

11

12   Tackett, 180 F.3d at 1098-99; see also Bustamante v. Massanari,

13   262 F.3d 949, 953-54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520(b)-

14   (g)(1), 416.920(b)-(g)(1).

15

16          The claimant has the burden of proof at steps one through four

17   and   the    Commissioner     has   the    burden     of   proof    at    step   five.

18   Bustamante, 262 F.3d at 953-54.                Additionally, the ALJ has an

19   affirmative duty to assist the claimant in developing the record

20   at every step of the inquiry.             Id. at 954.      If, at step four, the
21   claimant meets his or her burden of establishing an inability to

22   perform past work, the Commissioner must show that the claimant

23   can perform some other work that exists in “significant numbers”

24   in    the    national   economy,    taking     into    account      the    claimant’s

25   residual functional capacity (“RFC”), age, education, and work

26   experience.      Tackett, 180 F.3d at 1098, 1100; Reddick, 157 F.3d at
27   721; 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).                   The Commissioner

28   may do so by the testimony of a vocational expert (“VE”) or by

                                                3
1    reference to the Medical-Vocational Guidelines appearing in 20

2    C.F.R. Part 404, Subpart P, Appendix 2 (commonly known as “the

3    grids”).   Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001).

4    When a claimant has both exertional (strength-related) and non-

5    exertional limitations, the Grids are inapplicable and the ALJ must

6    take the testimony of a VE.   Moore v. Apfel, 216 F.3d 864, 869 (9th

7    Cir. 2000) (citing Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir.

8    1988)).

9

10                                   III.

11                           THE ALJ’S DECISION

12

13        The ALJ employed the five-step sequential evaluation process

14   and concluded that Plaintiff was not disabled prior to April 16,

15   2015, but became disabled on that date and has continued to be

16   disabled through the date of the decision.     (AR 18-19).   At step

17   one, the ALJ found that Plaintiff has not engaged in substantial

18   gainful activity since November 20, 2008, the alleged onset date.

19   (AR 20).    At step two, the ALJ found that Plaintiff’s morbid

20   obesity, diabetes mellitus, lymphedema, and post arthrodesis of
21   the right tibiotalar and talocalcaneal joints with fracture of the

22   anterior calcaneal screw are severe impairments.1     (AR 20).    At

23   step three, the ALJ determined that Plaintiff does not have an

24   impairment or combination of impairments that meet or medically

25

26   1    The ALJ also found that Plaintiff’s medically determinable
     impairments of diabetic retinopathy, hyperlipidemia, hyperkalemia,
27   and age-related nuclear cataract do not cause significant
     functional limitations and are therefore nonsevere. (AR 21).
28

                                       4
1    equal the severity of any of the listings               enumerated in the

2    regulations.    (AR 21).

3

4         The ALJ then assessed Plaintiff’s RFC and concluded that prior

5    to April 16, 2015, he could perform light work as defined in 20

6    C.F.R. §§ 404.1567(b) and 416.967(b) except:2

7

8         [Plaintiff could] stand and/or walk (with normal breaks)

9         for a total of two hours in an eight-hour workday, sit

10        (with normal breaks) for a total of six hours in an

11        eight-hour workday, could never walk on uneven terrain

12        or work at unprotected heights, could occasionally push

13        and/or    pull   with   the    right   lower   extremity,   could

14        occasionally climb ramps and stairs, could never climb

15        ladders,    ropes,      or    scaffolds,   could    occasionally

16        balance, stoop, kneel, crouch, and crawl, and needed to

17        use a cane to ambulate when walking in excess of 100

18        feet.

19

20
21
     2    “Light work involves lifting no more than 20 pounds at a time
22   with frequent lifting or carrying of objects weighing up to 10
     pounds. Even though the weight lifted may be very little, a job
23   is in this category when it requires a good deal of walking or
     standing, or when it involves sitting most of the time with some
24
     pushing and pulling of arm or leg controls.      To be considered
25   capable of performing a full or wide range of light work, you must
     have the ability to do substantially all of these activities. If
26   someone can do light work, we determine that he or she can also do
     sedentary work, unless there are additional limiting factors such
27   as loss of fine dexterity or inability to sit for long periods of
     time.” 20 C.F.R. §§ 404.1567(b), 416.967(b).
28

                                           5
1    (AR 21-22). Beginning on April 16, 2015, Plaintiff has the capacity

2    to perform light work, as defined above, except:

3

4          [Plaintiff can] stand and/or walk (with normal breaks)

5          for a total of two hours in an eight-hour workday, sit

6          (with normal breaks) for a total of six hours in an

7          eight-hour workday, can never walk on uneven terrain or

8          work at unprotected heights, can occasionally push and/or

9          pull with the right lower extremity, can occasionally

10         climb ramps and stairs, can never climb ladders, ropes,

11         or scaffolds, can occasionally balance, stoop, kneel,

12         crouch, and crawl, needs to use a cane to ambulate when

13         walking in excess of 100 feet, and has to alternate

14         between sitting 45 minutes to an hour and laying down

15         and elevating his legs above heart level for two hours

16         throughout the workday.

17

18   (AR 24).

19

20         At step four, the ALJ found that since November 20, 2008, the
21   alleged onset date, Plaintiff has been unable to perform any past

22   relevant work.   (AR 25).    Based on Plaintiff’s RFC, age, education,

23   work experience, and the VE’s testimony, the ALJ determined at step

24   five that prior to April 16, 2015, there were jobs that existed in

25   significant numbers in the national economy that Plaintiff could

26   have performed, including addresser clerk, document preparer, and
27   telephone info clerk.       (AR 25-26).   However, beginning on April

28   16,   2015,   based   on    Plaintiff’s   RFC,   age,   education,   work

                                         6
1    experience, and the VE’s testimony, the ALJ determined that there

2    are no jobs that exist in the national economy that Plaintiff can

3    perform.    (AR 26).    Accordingly, the ALJ found that prior to April

4    16, 2015, Plaintiff was not disabled, but became disabled on that

5    date and has continued to be disabled through the date of the

6    decision.    (AR 26).    Thus, based on Plaintiff’s DIB application,

7    Plaintiff was not under a disability, as defined by the Act, at

8    any time through March 31, 2014, the date last insured.         (AR 27).

9    However, based on Plaintiff’s SSI application, Plaintiff has been

10   disabled beginning on April 16, 2015.         (AR 27).

11

12                                        IV.

13                              STANDARD OF REVIEW

14

15        Under 42 U.S.C. § 405(g), a district court may review the

16   Commissioner’s decision to deny benefits.          “[The] court may set

17   aside the Commissioner’s denial of benefits when the ALJ’s findings

18   are based on legal error or are not supported by substantial

19   evidence in the record as a whole.”        Aukland v. Massanari, 257 F.3d

20   1033, 1035 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1097); see
21   also Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing

22   Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989)).

23

24        “Substantial evidence is more than a scintilla, but less than

25   a preponderance.”       Reddick, 157 F.3d at 720 (citing Jamerson v.

26   Chater, 112 F.3d 1064, 1066 (9th Cir. 1997)).            It is “relevant
27   evidence which a reasonable person might accept as adequate to

28   support a conclusion.”      (Id.).    To determine whether substantial

                                           7
1    evidence supports a finding, the court must “‘consider the record

2    as a whole, weighing both evidence that supports and evidence that

3    detracts from the [Commissioner’s] conclusion.’” Aukland, 257 F.3d

4    at 1035 (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

5    1993)).    If the evidence can reasonably support either affirming

6    or reversing that conclusion, the court may not substitute its

7    judgment for that of the Commissioner.        Reddick, 157 F.3d at 720-

8    21 (citing Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

9    1457 (9th Cir. 1995)).

10

11                                      V.

12                                 DISCUSSION

13

14   A.   The   ALJ’s   Determination   Of   The   Disability   Onset   Date   Is

15        Contrary To Law And Not Supported By Substantial Evidence

16

17        The ALJ’s assessment of Plaintiff’s RFC as of April 16, 2015,

18   is largely identical to Plaintiff’s RFC prior to April 16, 2015.

19   The only difference is that as of April 16, 2015, Plaintiff is

20   additionally limited to “alternat[ing] between sitting 45 minutes
21   to an hour and laying down and elevating his legs above heart level

22   for two hours throughout the workday.”         (Compare AR 24, with id.

23   21-22).    The ALJ reached this conclusion because he found:

24

25        beginning on April 16, 2015, . . . [Plaintiff] stated

26        that he had leg swelling and was using a cane for
27        ambulation.    In July 2015, Dr. Tin diagnosed [Plaintiff]

28        with lymphedema and directed [Plaintiff] to elevate both

                                         8
1            legs three times a day.      [¶]    [Plaintiff] testified that

2            he could no longer walk one mile after July 2015 due to

3            pain and edema.

4

5    (AR 24) (citations omitted).

6

7            Plaintiff contends that the ALJ committed legal error by not

8    calling a medical expert (“ME”) at the hearing to determine the

9    onset date of his disability.          (Dkt. No. 17 at 6-11).          Plaintiff

10   argues that “[t]he ALJ’s determination of the date [Plaintiff’s]

11   disability began does not have a legitimate medical basis.”                 (Id.

12   at 11).

13

14           While “[t]he ALJ is responsible for studying the record and

15   resolving      any   conflicts    or   ambiguities      in    it[,] . . .      in

16   circumstances where the ALJ must determine the date of disability

17   onset    and   medical    evidence   from    the   relevant   time    period   is

18   unavailable or inadequate, Social Security Ruling (“SSR”) 83-20

19   states that the ALJ should call a medical advisor.”                  Diedrich v.

20   Berryhill, 874 F.3d 634, 638 (9th Cir. 2017) (citation omitted).
21   In relevant part, SSR 83-20 states:

22

23           With slowly progressive impairments, it is sometimes

24           impossible to obtain medical evidence establishing the

25           precise date an impairment became disabling. Determining

26           the proper onset date is particularly difficult, when,
27           for example, the alleged onset and the date last worked

28           are far in the past and adequate medical records are not

                                            9
1         available.      In such cases, it will be necessary to infer

2         the onset date from the medical and other evidence that

3         describe the history and symptomatology of the disease

4         process.       . . .    At the hearing, the administrative law

5         judge (ALJ) should call on the services of a medical

6         advisor when onset must be inferred.

7

8    SSR 83-20, at *2-3.         Relying on SSR 83-20, the Ninth Circuit has

9    held “that where a record is lacking and ambiguous as to the onset

10   date of disability, the ALJ must call a medical expert to assist

11   in determining the onset date.” Diedrich, 874 F.3d at 638 (citation

12   omitted); see DeLorme v. Sullivan, 924 F.2d 841, 848 (9th Cir.

13   1991) (“In the event that the medical evidence is not definite

14   concerning the onset date and medical inferences need to be made,

15   SSR 83–20 requires the administrative law judge to call upon the

16   services of a medical advisor and to obtain all evidence which is

17   available to make the determination.”); Morgan v. Sullivan, 945

18   F.2d 1079, 1083 (9th Cir. 1991) (per curiam) (reversing in part an

19   ALJ’s determination of the onset date of mental disorders because

20   the ALJ did not receive the assistance of an ME).
21

22        Here,    the    ALJ’s    reasoning     for   determining   the   date   of

23   Plaintiff’s    disability      onset   is   not   supported   by   substantial

24   evidence.     The ALJ determined that Plaintiff’s leg swelling and

25   edema began on April 16, 2015.3 (AR 24) (citing AR 1686). However,

26
     3    Edema is swelling caused by excess fluid trapped in [the]
27   body’s tissues.” <https://www.mayoclinic.org/diseases-conditions/
     edema/symptoms-causes/syc-20366493> (last visited Oct. 10, 2018).
28

                                            10
1    Plaintiff exhibited edema symptoms long before April 2015.     (AR

2    405, 414 (April 2009: soft tissue swelling in right foot), 1792

3    (April 2009: severe edema in left ankle), 1989 (May 2012: minimal

4    soft tissue swelling), 515 (July 2012: soft tissue swelling and

5    diffuse nonpitting edema), 571 (January 2013: chronic nonpitting

6    edema on distal bilateral lower extremities), 2137 (July 2013:

7    dependent edema in ankles and feet), 2144 (August 2013: diffuse

8    soft tissue swelling and edema), 1713 (September 2013: edema in

9    bilateral lower extremities), 1711 (December 2013), 628 (April

10   2014), 650 (June 2014), 657 (August 2014), 661 (October 2014), 668

11   (January 2015).   Similarly, the ALJ found that Plaintiff began

12   using a cane for ambulation in April 2015, but the medical record

13   indicates otherwise.   (AR 472 (September 2009: walking with cane),

14   1981 (January 2010: presenting with an antalgic gait and using a

15   cane to ambulate), 1991 (November 2012: recommending that Plaintiff

16   use cane for stability), 586 (May 2013: Plaintiff has an unstable

17   gait and uses a cane to prevent falls), 2137 (July 2013: using a

18   cane when walking long distances), 596 (December 2013: using cane

19   to ambulate), 619 (February 2014: walking with a cane for support),

20   1575 (February 2014: using cane to ambulate), 661 (October 2014:
21   ambulating with cane)).

22

23        The ALJ also emphasized that in July 2015, Dr. Tin first

24   directed Plaintiff to elevate both legs three times daily to

25   address his lymphedema.   (AR 24; see id. 1686).    In April 2009,

26   however, Plaintiff’s treating provider noted that Plaintiff had
27   not been elevating his feet, despite being advised to do so.   (AR

28   426, 430).   Finally, the ALJ noted that beginning in July 2015,

                                      11
1    Plaintiff could no longer walk one mile due to pain and edema.               (AR

2    24).   Plaintiff did not testify, however, that he had been able to

3    walk one mile until July 2015.          Instead, he merely reported that

4    for a month or two he had tried walking a mile but was unable to

5    continue because of severe pain in his ankle and foot.                  (AR 68;

6    accord id. 1685).

7

8           In sum, because “the alleged onset and the date last worked

9    are far in the past and adequate medical records are not available,”

10   SSR 83-20, at *2, determining the precise date on which Plaintiff

11   became disabled requires an informed inference, see Diedrich, 874

12   F.3d at 639.       “Such an inference is not possible without the

13   assistance of a medical expert.”        Morgan, 945 F.2d at 1083.          Thus,

14   “the Commissioner erred by not calling a medical advisor at the

15   hearing to help determine the precise onset date of [Plaintiff’s]

16   disability under these circumstances -- that is, where there are

17   large gaps in the medical records documenting a slowly progressive

18   impairment and an ALJ’s assessment of the disability onset date

19   would be mere speculation without the aid of a medical expert.”

20   Diedrich, 874 F.3d at 639.        On remand, in order that the ALJ can
21   exercise    an   informed   judgment    as   to   the   date   of    Plaintiff’s

22   disability, the ALJ shall employ the services of an ME.

23

24   B.     The ALJ’s Reasons for Discrediting Plaintiff’s Subjective

25          Symptom Testimony Were Not Supported By Substantial Evidence

26
27          In   January    2014,     Plaintiff        submitted     an      exertion

28   questionnaire.     (AR 260-62).    He stated that he ambulates with a

                                            12
1    cane and has difficulty standing for more than five minutes or

2    walking more than 100 yards before pain in his ankle requires him

3    to stop and rest.      (AR 260, 262).       He can drive only ten to twenty

4    minutes and is unable to climb stairs.           (AR 261).    In April 2014,

5    Plaintiff reiterated that he is limited in walking and standing.

6    (AR 282).

7

8            In   June   2014,     Plaintiff     submitted   a   second   exertion

9    questionnaire.      (AR 287-89).     He stated that due to ankle pain, he

10   could walk only twenty to fifty yards before needing to rest.             (AR

11   287).    He asserted that he could lift his laundry basket and carry

12   it about twenty feet.         (AR 288).   He is able to drive up to thirty

13   minutes.     (AR 288).      Plaintiff uses a cane to ambulate.       (AR 289).

14

15           At the hearing, Plaintiff testified that he is able to drive

16   two to three times a week in order to give people rides.             (AR 41).

17   He experiences constant pain in his right ankle and has swelling

18   in both legs, right greater than the left.                  (AR 54-55).    To

19   alleviate the swelling, Plaintiff elevates both legs up to heart

20   level for two hours, twice a day.           (AR 55-57).     To avoid falling,
21   he ambulates with a cane.         (AR 58-59).

22

23           When assessing a claimant’s credibility regarding subjective

24   pain or intensity of symptoms, the ALJ must engage in a two-step

25   analysis.     Trevizo v. Berryhill, 874 F.3d 664, 678 (9th Cir. 2017).

26   First, the ALJ must determine if there is medical evidence of an
27   impairment that could reasonably produce the symptoms alleged.

28   Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).              “In this

                                            13
1    analysis, the claimant is not required to show that her impairment

2    could reasonably be expected to cause the severity of the symptom

3    she has alleged; she need only show that it could reasonably have

4    caused some degree of the symptom.”        Id. (emphasis in original)

5    (citation omitted).   “Nor must a claimant produce objective medical

6    evidence of the pain or fatigue itself, or the severity thereof.”

7    Id. (citation omitted).

8

9         If the claimant satisfies this first step, and there is no

10   evidence of malingering, the ALJ must provide specific, clear and

11   convincing reasons for rejecting the claimant’s testimony about

12   the symptom severity.   Trevizo, 874 F.3d at 678 (citation omitted);

13   see also Smolen, 80 F.3d at 1284 (“[T]he ALJ may reject the

14   claimant’s testimony regarding the severity of her symptoms only

15   if he makes specific findings stating clear and convincing reasons

16   for doing so.”); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

17   (9th Cir. 2006) (“[U]nless an ALJ makes a finding of malingering

18   based on affirmative evidence thereof, he or she may only find an

19   applicant   not   credible   by   making   specific   findings   as   to

20   credibility and stating clear and convincing reasons for each.”).
21   “This is not an easy requirement to meet: The clear and convincing

22   standard is the most demanding required in Social Security cases.”

23   Garrison, 759 F.3d at 1015 (citation omitted).

24

25        In discrediting the claimant’s subjective symptom testimony,

26   the ALJ may consider the following:
27

28

                                        14
1         (1) ordinary techniques of credibility evaluation, such

2         as     the        claimant’s    reputation       for       lying,   prior

3         inconsistent         statements    concerning        the   symptoms,   and

4         other testimony by the claimant that appears less than

5         candid;       (2)     unexplained       or    inadequately     explained

6         failure to seek treatment or to follow a prescribed

7         course       of    treatment;     and   (3)    the    claimant’s    daily

8         activities.

9

10   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation

11   omitted).      Inconsistencies between a claimant’s testimony and

12   conduct, or internal contradictions in the claimant’s testimony,

13   also may be relevant.         Burrell v. Colvin, 775 F.3d 1133, 1137 (9th

14   Cir. 2014); Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

15   1997).    In addition, the ALJ may consider the observations of

16   treating and examining physicians regarding, among other matters,

17   the functional restrictions caused by the claimant’s symptoms.

18   Smolen, 80 F.3d at 1284; accord Burrell, 775 F.3d at 1137. However,

19   it is improper for an ALJ to reject subjective testimony based

20   “solely” on its inconsistencies with the objective medical evidence
21   presented.    Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227

22   (9th Cir. 2009) (citation omitted).

23

24        Further, the ALJ must make a credibility determination with

25   findings that are “sufficiently specific to permit the court to

26   conclude that the ALJ did not arbitrarily discredit claimant’s
27   testimony.”       Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.

28   2008) (citation omitted); see Brown-Hunter v. Colvin, 806 F.3d 487,

                                              15
1    493 (9th Cir. 2015) (“A finding that a claimant’s testimony is not

2    credible must be sufficiently specific to allow a reviewing court

3    to conclude the adjudicator rejected the claimant’s testimony on

4    permissible grounds and did not arbitrarily discredit a claimant’s

5    testimony regarding pain.”) (citation omitted).                    Although an ALJ’s

6    interpretation of a claimant’s testimony may not be the only

7    reasonable one, if it is supported by substantial evidence, “it is

8    not [the court’s] role to second-guess it.”                   Rollins v. Massanari,

9    261 F.3d 853, 857 (9th Cir. 2001).

10

11          The    ALJ    found     that    Plaintiff’s         “medically    determinable

12   impairments could reasonably be expected to cause the alleged

13   symptoms,” and the ALJ did not make a finding of malingering.                         (AR

14   22).     Nevertheless, the ALJ concluded that Plaintiff’s subjective

15   symptom statements “are not fully supported prior to April 16,

16   2015.”    (AR 22).      First, the ALJ noted that “the objective evidence

17   is . . . inconsistent with [Plaintiff’s] allegations that he is

18   unable       to   perform      any    work    activity.”          (AR   22).     While

19   inconsistencies with the objective medical evidence cannot be the

20   sole ground for rejecting a claimant’s subjective testimony, it is
21   a factor that the ALJ may consider when evaluating credibility.

22   Bray, 554 F.3d at 1227; Burch v. Barnhart, 400 F.3d 676, 681 (9th

23   Cir.   2005);       Rollins,    261    F.3d    at   857;    see   SSR   16-3p,   at    *5

24   (“objective medical evidence is a useful indicator to help make

25   reasonable conclusions about the intensity and persistence of

26   symptoms, including the effects those symptoms may have on the
27   ability to perform work-related activities”).                     Here, the ALJ found

28   that in February 2014, the consultative examiner “specifically

                                                   16
1    noted that [Plaintiff] had no peripheral edema and no edema in the

2    extremities.”     (AR 22; see id. 621-22).          However, as discussed

3    above, Plaintiff consistently exhibited edema symptoms throughout

4    the period from April 2009 through January 2015.              (AR 405, 414,

5    1792, 1989, 515, 571, 2137, 2144, 1713, 1711, 628, 650, 657, 661,

6    668).     The ALJ also found “no evidence of a doctor opining that

7    [Plaintiff] must elevate his legs during this period [prior to

8    April 2015].”    (AR 22).     To the contrary, as noted above, in April

9    2009, Plaintiff’s treating provider reported that Plaintiff had

10   not been elevating his feet, despite being advised to do so.               (AR

11   426, 430).

12

13        Second,     the   ALJ    concluded    that   Plaintiff’s     subjective

14   statements concerning his impairments prior to April 2015 were

15   belied by the conservative treatment he received.               (AR 23).     A

16   conservative    course   of    treatment    may   discredit   a   claimant’s

17   allegations of disabling symptoms.          See, e.g., Parra v. Astrue,

18   481 F.3d 742, 750-51 (9th Cir. 2007) (treatment with over-the-

19   counter pain medication is “conservative treatment” sufficient to

20   discredit a claimant’s testimony regarding allegedly disabling
21   pain).     Here, the ALJ noted that in August 2014, Plaintiff was

22   treated with compression stockings and told to return in six

23   months.     (AR 23; see id. 657).         The ALJ concluded that “[t]his

24   conservative treatment and the fact that [Plaintiff] was not told

25   to return sooner do not suggest that [Plaintiff] was debilitated

26   at that time.”    (AR 23).     However, the record cited by the ALJ was
27   from Plaintiff’s podiatrist who Plaintiff was seeing for treatment

28   of fungal toenails.          (AR 657).      Indeed, during this period,

                                          17
1    Plaintiff was seeing his primary care physician every two to three

2    months for treatment of his edema.            (AR 660, 662, 667).        Further,

3    in   June   2009,   Plaintiff     received    open     reduction   and   internal

4    fixation and reconstruction surgery of the right ankle, which

5    caused him to ambulate with a cane throughout the period prior to

6    April 2015.    (AR 690, 472, 1981, 1991, 586, 2137, 596, 619, 1575,

7    661).   In May 2012, despite Plaintiff suffering from severe valgus

8    deformity, crepitus with range of motion, and diminished sensation

9    in his toes, Plaintiff’s provider determined it would be unsafe

10   for Plaintiff to proceed with a right ankle fusion surgery due to

11   his diabetes and obesity. (AR 1989). In November 2012, Plaintiff’s

12   prior   surgery     was    deemed    failed    and     he   underwent    pantalar

13   arthrodesis.        (AR   335,   2102,   2143).        Following   the   surgery,

14   Plaintiff still suffered from persistent ankle pain with prolonged

15   standing or walking and required the continued use of a cane to

16   ambulate.     (AR 2143).         In September 2013, Plaintiff’s treating

17   physician    evaluated     the    possibility     of    another    surgery,   but

18   determined that the massive size of Plaintiff’s leg as well as his

19   diabetes would make revision surgery “quite difficult and risky.”

20   (AR 2143).     Surgery is generally not a “conservative” treatment,
21   and it is unclear why Plaintiff’s ankle surgeries here should be

22   considered conservative.          See Ritchotte v. Astrue, 281 F. App’x

23   757, 759 (9th Cir. 2008) (rejecting ALJ’s conclusion that the

24   claimant’s treatment was too conservative where he had surgery and

25   the prognosis was guarded); Mattis v. Berryhill, 2018 WL 2077856,

26   at *13 (C.D. Cal. May 1, 2018) (“Three back surgeries followed by
27   continued pain management through strong opioid medications, is

28   neither routine nor conservative treatment.”); Contreras v. Colvin,

                                              18
1    2015 WL 859626, at *11 (E.D. Cal. Feb. 27, 2015) (“[S]urgery is

2    not considered conservative treatment.”).           That surgeries are not

3    conservative is especially true where Plaintiff’s surgeries were

4    unsuccessful at relieving his pain and edema and where additional

5    surgeries, although recommended, were deemed “quite difficult and

6    risky.”   See Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (“In

7    the case of a complaint of pain, such failure may be probative of

8    credibility, because a person’s normal reaction is to seek relief

9    from pain, and because modern medicine is often successful in

10   providing some relief.      But in the case of impairments where the

11   stimulus to seek relief is less pronounced, and where medical

12   treatment is very unlikely to be successful, the approach to

13   credibility makes little sense.”); Hanes v. Colvin, 651 F. App’x

14   703, 706 (9th Cir. 2016) (“It’s unclear what additional treatment

15   she should have sought out, given that a neurosurgeon told her back

16   surgery would pose a high risk of complications and was unlikely

17   to alleviate her symptoms in any event.”).

18

19          Finally,   the   decision    below   found    that   “[Plaintiff’s]

20   activities of daily living are not corroborative of his alleged
21   degree of impairment and further support the [ALJ’s RFC].”             (AR

22   23).    Specifically, it was noted that “[Plaintiff] testified that

23   he was able to walk for one mile until July 2015[,] . . . that he

24   gave people rides once in a while[,] . . . [and] could dress

25   without problems.”      (AR 23).   “ALJs must be especially cautious in

26   concluding that daily activities are inconsistent with [subjective
27   symptom testimony], because impairments that would unquestionably

28   preclude work and all the pressures of a workplace environment will

                                          19
1    often be consistent with doing more than merely resting in bed all

2    day.”     Garrison, 759 F.3d at 1016.               If a claimant’s level of

3    activity is inconsistent with the claimant’s asserted limitations,

4    it has a bearing on credibility.              Id.   “Though inconsistent daily

5    activities      may   provide   a   justification       for   rejecting   symptom

6    testimony, the mere fact that a plaintiff has carried on certain

7    daily activities does not in any way detract from her credibility

8    as to her overall disability.”          Revels v. Berryhill, 874 F.3d 648,

9    667 (9th Cir. 2017) (citation and alterations omitted); see Orn,

10   495 F.3d at 639 (“This court has repeatedly asserted that the mere

11   fact that a plaintiff has carried on certain daily activities does

12   not in any way detract from her credibility as to her overall

13   disability.”)      (citation    and    alterations      omitted).       Indeed,   a

14   claimant “does not need to be utterly incapacitated in order to be

15   disabled.”      Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004)

16   (citation omitted).

17

18           Here,   the   underlying      decision      overlooked   some   important

19   details in Plaintiff’s testimony.             Plaintiff did not testify that

20   he had been able to walk one mile until July 2015.                  Instead, he
21   merely reported that for a month or two he had tried walking a mile

22   with a cane but was unable to continue because of severe pain in

23   his ankle and foot.       (AR 68; accord id. 1685).            “That [Plaintiff]

24   could participate in some daily activities does not contradict the

25   evidence of otherwise severe problems that [he] encountered in

26   [his] daily life during the relevant period.”                 Diedrich, 874 F.3d
27   at 643.         The decision did not explain how Plaintiff’s daily

28   activities of occasional short drives and dressing himself are

                                              20
1    transferable to a work setting.          The ALJ “must make specific

2    findings relating to the daily activities and their transferability

3    to conclude that a claimant’s daily activities warrant an adverse

4    credibility determination.”     Orn, 495 F.3d at 639 (citation and

5    alteration omitted).   Here, the decision did not contain specific

6    findings nor did it point to any record evidence to support the

7    conclusion   that   Plaintiff’s    limited        daily   activities   are

8    “transferable” to a work setting.       See id.

9

10        The matter is remanded for further proceedings, consistent

11   with this decision.4

12

13                                     VI.

14                                 CONCLUSION

15

16        Accordingly, IT IS ORDERED that Judgment be entered REVERSING

17   the decision of the Commissioner and REMANDING this matter for

18   further proceedings consistent with this decision.          IT IS FURTHER

19   ORDERED that the Clerk of the Court serve copies of this Order and

20   the Judgment on counsel for both parties.
21

22   DATED:   October 15, 2018

23
                                                     /S/            __________
24                                           SUZANNE H. SEGAL
25

26
     4    Nothing in this Opinion is intended to undermine the ALJ’s
27   decision that Plaintiff has been disabled beginning on April 16,
     2015.
28

                                       21
1                                    UNITED STATES MAGISTRATE JUDGE

2
     THIS DECISION IS NOT INTENDED FOR PUBLICATION     IN   WESTLAW,
3    LEXIS/NEXIS OR ANY OTHER LEGAL DATABASE.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                22
